
	

115 S1443 IS: Department of Defense Software Management Improvement Act of 2017
U.S. Senate
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1443
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To improve Department of Defense software management, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Department of Defense Software Management Improvement Act of 2017.
		2.Use of open source software
			(a)Open source software
 (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2320 the following new section:
					
						2320a.Use of open source software
 (a)Software developmentAll unclassified custom-developed computer software and related technical data that is not a defense article regulated pursuant to section 38 of the Arms Export Control Act (22 U.S.C. 2778) and that is developed under a contract or other transaction awarded by the Department of Defense on or after the date that is 180 days after the date of the enactment of this section shall be managed as open source software unless specifically waived by the service acquisition executive.
 (b)Release of software in public repositoryThe Secretary of Defense shall require the contractor to release source code and related technical data described under subsection (a) in a public repository approved by the Department of Defense, subject to a license through which the copyright holder provides the rights to use, study, reuse, modify, enhance, and distribute the software to anyone and for any purpose.
 (c)Applicability to existing softwareThe Secretary of Defense shall, where appropriate— (1)apply open source licenses to existing custom-developed computer software; and
 (2)release related source code and technical data in a public repository location approved by the Department of Defense.
 (d)DefinitionsIn this section: (1)Custom-developed computer softwareThe term custom-developed computer software means human-readable source code, including segregable portions thereof, that is first produced in the performance of a Department of Defense contract or other transaction, or is otherwise fully funded by the Federal Government.
 (2)Technical dataThe term technical data has the meaning given the term in section 2302 of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 2320 the following new item:
					2320a. Use of open source software..
 (b)Prize competitionThe Secretary of Defense shall create a prize for a research and develop program or other activity for identifying, capturing, and storing existing Department of Defense custom-developed computer software and related technical data. The Secretary of Defense shall create an additional prize for improving, repurposing, or reusing software to better support the Department of Defense mission. The prize programs shall be conducted in accordance with section 2374a of title 10, United States Code.
 (c)Reverse engineeringThe Secretary of Defense shall task the Defense Advanced Research Program Agency with a project to identify methods to locate and reverse engineer Department of Defense custom-developed computer software and related technical data for which source code is unavailable.
 (d)DefinitionsIn this section: (1)Custom-developed computer softwareThe term custom-developed computer software means human-readable source code, including segregable portions thereof, that is first produced in the performance of a Department of Defense contract or other transaction, or is otherwise fully funded by the Federal Government.
 (2)Technical dataThe term technical data has the meaning given the term in section 2302 of title 10, United States Code. (e)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the Defense Federal Acquisition Regulation Supplement to carry out this section and the amendments made by this section.
			
